IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 75 WM 2015
                                         :
                   Respondent            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
ROBERT E. HOY,                           :
                                         :
                   Petitioner            :


                                    ORDER



PER CURIAM

      AND NOW, this 24th day of November, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.